Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-16,19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein the salt carrier product adheres better to foods”. Since “better” is a term of degree between two products, it is unclear the standard to which the claimed salt carrier product is being compared. The applicant deleted the former comparison standard and did not provide another one in its place. Therefore, the claim language does not provide any clarity as to how the adhesion is judged and how the product adheres “better”. 
 For purposes of examination, the limitation is taken to mean the same as was previously recited “wherein the salt carrier product adheres better to foods than salt that is not adhered to a carrier particle”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-16,19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang(US 8900650).

	Regarding claim 11, Wang teaches a salt carrier product formed by a process comprising:
	Providing an aqueous salt-carrier slurry comprising an aqueous solvent and a selected percentage by weight of a solids mixture, wherein the solids mixture comprises salt and a carrier medium, wherein the carrier medium is present in an amount of about 25 to about 75 percent and wherein the salt is present in an amount of about 25 to about 75 percent by weight of the aqueous solvent; and exposing the aqueous salt-carrier slurry to a drying process to both: A) form a carrier particle comprised of the carrier medium; and B) form a plurality of salt particles of an average size of less than 50 microns(col 3, line 1-3), which would overlap the claimed range of less than 100nm and render it obvious. Wang further teaches an average diameter of “100nm to about 50 microns”(col 4, line 36-41). “About 100nm” would include a size of below 100nm as claimed. 
	The about 25 to about 75 weight percent of carrier by weight of aqueous solvent would include levels of lower than 25%, since “about” means above and below 25%. Therefore, the amount of carrier would overlap the “less than 25%” upper range of carrier as claimed and render it obvious. See MPEP 2144.05 I, overlap of ranges. As such, the applicant has not shown that the claimed amount of carrier in the solution is critical for the properties of the product. 
	The about 25 to about 75 weight percent of salt by weight of aqueous solvent would include levels of lower than 25%, since “about” means above and below 25%. Therefore, the amount of salt would overlap the “less than 25%” upper range of salt as claimed and render it obvious. See MPEP 2144.05 I, overlap of ranges. As such, the applicant has not shown that the claimed amount of salt in the solution is critical for the properties of the product. 
	Wang does not specifically teach that the salt carrier product adheres better to foods than salt that is not adhered to a carrier particle. However, Wang teaches the same product of claim 11, made by substantially the same method. Specifically, Wang teaches a salt-carrier product made by dissolving and heating a salt and carrier in overlapping amounts as the claimed invention. Wang also teaches that the salt-carrier product is present in an average size of less than 50 microns, which overlaps the claimed size of 100nm.
Due to the similarities between the prior art and claimed product, one of ordinary skill in the art would expect the salt-carrier product of Wang to possess the same properties as the claimed invention, including being able to adhere to food better than salt that is not adhered to a carrier particle. As such, the applicant has not shown that the claimed method would have better adherence to a food product than the prior art. 
Wang does not specifically teach that the salt plus the carrier is present in an amount of about 10% to 36% by weight of the aqueous salt-carrier slurry. Wang also does not teach the heating temperature and the percentage of moisture content of about 1.2 to 5%. 
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
          Therefore, absent evidence of criticality regarding the presently claimed process and given that Wang meets the requirements of the claimed salt-carrier product, Wang clearly meets the requirements of the present claims.
	Regarding claim 12, Wang teaches that the salt carrier medium is maltodextrin(col 5, line 49) and the drying process is spray drying(example 1).
	Regarding claim 13, Wang teaches that the salt is sodium chloride(example 1).
	Regarding claim 14, Wang teaches that the carrier is a bulking agent, carbohydrate or its derivative, hydrocolloid, protein, protein derivative, yeast extract, and flavorings (col 5, line 37-57).
	Regarding claim 15, Wang teaches that the carrier can comprise two different materials(col 5, line 37-57). Example 1 uses Maltrin as the carrier which comprises maltodextrin and corn syrup solids.
	Regarding claim 16, Wang teaches that the interior portion of said carrier particle is substantially devoid of salt crystals(claim 19).
	Regarding claims 19-21, Wang teaches using the salt-carrier product is a table salt to be sprinkled on different food products(col 1, line 16-25) but does not specifically teach that the food products include potato chips, corn chips, and nuts. However, since snack products like potato chips, corn chips, and nuts commonly are salty and contain a coating of salt, it would have been obvious to use the salt-carrier product of Wang on these products as is customary with a conventional table salt. 
	Regarding claim 22, Wang does not specifically teach salt product is further exposed to a cyclone process after drying. However, a cyclone process is merely a method of removing dust. As such, Wang teaches the use of wetting or coagulating agents to prevent excess dust in the salt product(col 4, line 53-62). Therefore, the product of Wang would not have excess dust present, just as in the instant product that is formed via the use of a cyclone. 
Regarding claim 23, Wang does not specifically teach that the salt carrier product adheres better to foods than salt that is not adhered to a carrier particle. However, Wang teaches the same product of claim 16, made by substantially the same method. Specifically, Wang teaches a salt-carrier product made by dissolving and heating a salt and carrier in overlapping amounts as the claimed invention. Wang also teaches that the salt-carrier product is present in an average size of less than 50 microns, which overlaps the claimed size of 100nm.


Response to Amendment
The declaration under 37 CFR 1.132 filed 7/20/2022 is insufficient to overcome the rejection of claims 11-16,19-23  based upon Wang as set forth in the last Office action because:  

	First, while the declaration does provide any data or analysis for surface adhesion on actual food products. The declaration only states that adhesion tests were run on a “series of surface coverage with alkane and polar probe molecules”. The applicant has not explained how these surfaces provided in the lab translate to actual food surfaces to which the salt carrier is intended to adhere. 
	Second, the applicant does not explain the significance of the data in terms of salt adherence on actual food products. Specifically, the applicant has stated that sample B has a significantly higher work of cohesion than sample A, which indicates that sample A would have better adhesion to surfaces. However, the applicant has not explained how much of a difference this would mean for actual food surfaces, e.g. percentage of salt particles that remained adhered to food surfaces. In other words, the applicant has not translated the adhesion data in a laboratory setting to a significant difference for actual food products and consumer satisfaction. 
	Third, the data is not commensurate in scope to the entire claimed range of carrier and salt percentages. Specifically, the applicant has only tested one point on the claimed range of 3.9-25% salt, 2.77-25% carrier and total solids content of 10-36%. This does not provide sufficient evidence to show that there would be unexpectedly difference amounts of adhesion to food surfaces across the entire claimed range. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791